

Exhibit 10.1


TRANSITION AGREEMENT


This TRANSITION AGREEMENT (this “Agreement”) is entered into as of February 2,
2017, by and between FireEye, Inc., a Delaware corporation (the “Company”), and
Michael J. Berry (“Executive”).


WHEREAS, Executive has notified the Company of his voluntarily resignation as
the Company’s Executive Vice President, Chief Financial Officer and Chief
Operating Officer, effective February 3, 2017 (the “Resignation Date”);


WHEREAS, Company wishes to avail itself of Executive’s knowledge, expertise and
experience for transitional matters following the Resignation Date;


WHEREAS, Executive is willing to provide transition services to the Company
following the Resignation Date upon the terms and conditions set forth below;
and


WHEREAS, the Company has agreed to provide Executive with the consideration
described in Section 3(a) below in exchange for Executive’s services, his
comprehensive release, and the other agreements set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the parties, intending to be legally
bound, agree as follows:


1. Transition Services.


(a) During the period beginning on the Resignation Date and continuing through
the date of the filing of the Company’s Form 10-K for the fiscal year ended
December 31, 2016 with the Securities and Exchange Commission or March 1, 2017,
whichever is later (such period, the “Transition Period”), Executive shall
provide to the Company transition services as shall be reasonably requested from
time to time by the Chief Executive Officer of the Company or his designee (the
“Company Representative”).


(b) Executive shall determine the time and location at which he shall perform
such services, subject to the right of the Company Representative to reasonably
request by advance notice that such services be performed at a specific time and
at a specific location. Executive shall honor any such request unless he is
unable to perform due to his health, or he has a conflicting business commitment
that would preclude him from performing such services at the time and/or place
requested by the Company Representative, and in such circumstances, shall make
reasonable efforts to arrange a mutually satisfactory alternative. The Company
shall use its reasonable best efforts not to require the performance of
transition services in any manner that unreasonably interferes with any other
business activity of Executive.






--------------------------------------------------------------------------------




(c) Executive shall not, by virtue of the transition services provided
hereunder, be considered an officer or employee of the Company or any of its
affiliates during the Transition Period, and shall not have the power or
authority to contract in the name of or bind the Company or any of its
affiliates. Executive shall at all times be an independent contractor and shall
be responsible for payment of all taxes with respect to all amounts paid to him
hereunder.


2. Termination of Transition Services. The Company may terminate this Agreement
at any time for cause which shall be limited to either (i) the conviction of
Executive of a felony which has a substantial effect on the Company’s business
or reputation, (ii) the continual and repeated failure of Executive to perform
the services required of him hereunder, after written notice of the alleged
failures and an opportunity to cure has been given, or (iii) a breach by
Executive of any other agreement between Executive and Company or its
affiliates.


3. Consideration.


(a) In exchange for Executive performing the services described herein during
the Transition Period, his comprehensive release, and the other agreements set
forth in this Agreement, (i) the Company shall pay Executive his fiscal 2016
cash bonus in the amount of $251,125 on February 15, 2017, as if he remained an
employee of the Company on such date, provided that this Agreement is effective
on such date and has not theretofore been terminated, and (ii) any outstanding
Company equity awards held by Executive as of immediately prior to the
Resignation Date will continue to vest during the Transition Period in
accordance with their respective terms, provided that this Agreement is
effective on the applicable vest date and has not theretofore been terminated.
  
(b) Executive acknowledges and agrees that (A) at the end of the Transition
Period, any Company equity awards held by Executive that are not then vested
will be automatically forfeited, cancelled and terminated, (B) Executive shall
not be entitled to any payments or benefits under the Company’s Change of
Control Policy for Officers, and (C) except as set forth in Section 3(a) above,
Executive shall not be entitled to receive any compensation, bonuses or benefits
from Company.


4.    General Release and Waiver of Claims.


(a) The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock options, restricted stock units (“RSUs”), termination
benefits or other compensation to which Executive may be entitled by virtue of
his employment with the Company or his termination of employment with the
Company. In exchange for the consideration under this Agreement, and to the
fullest extent permitted by law, Executive hereby releases the Company and its
officers, shareholders, employees, directors, attorneys, affiliates, successors
and assigns (collectively “Releasees”) from and waives any and all charges,
complaints, claims, causes of action, debts, and obligations of any kind,
whether known or not known, suspected or unsuspected, anticipated or
unanticipated (hereinafter referred to as “claim” or “claims”), that arise out
of or in any way related to events, acts, conduct or omissions




--------------------------------------------------------------------------------




prior to or on the date Executive signs this Agreement, including without
limitation any claims incidental to or arising out of his employment with the
Company.


(b) This release and waiver includes, without limitation: (1) all claims arising
out of or in any way related to Executive’s employment with the Company or the
termination of that employment; (2) all claims related to Executive’s
compensation or benefits from the Company, including but not limited to salary,
bonuses, commissions, vacation pay, severance pay, fringe benefits, stock, stock
options, RSUs, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination or breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including but not limited
to claims for fraud, defamation, emotional distress and discharge in violation
of public policy; and (5) all federal, state, and local statutory claims,
including but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims, including but not limited those arising under
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the California Fair Employment and
Housing Act, the California Labor Code, the California Business and Professions
Code, or other similar state statute, and/or any other federal state or local
law or regulation that may be released by private agreement.


(c) Notwithstanding the foregoing, Executive is not releasing the Company from
any of the following claims (collectively, the “Excluded Claims”): (a) any
rights or claims for indemnification Executive may have pursuant to any written
indemnification agreement with the Company to which Executive is a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights which cannot be waived as a matter of law; or (c) any claims
arising from the breach of this Agreement. In addition, nothing in this
Agreement prevents Executive from filing, cooperating with, or participating in
any proceeding before the EEOC, the Department of Labor, the California
Department of Fair Employment and Housing, or similar federal or state
government agency, except that Executive hereby waives his right to any monetary
benefits or recovery in connection with any such claim, charge or proceeding.
Executive hereby represents that he is not aware of any claims he has or might
have against the Releasees. Nothing herein shall preclude any claim Executive
may file alleging that the ADEA Waiver in Section 5 below was not knowing or
voluntary.


5.     ADEA Waiver. Executive hereby acknowledges that he is knowingly and
voluntarily waiving and releasing the Releasees from any rights he may have
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act (“ADEA Waiver”), and that the consideration given for the
foregoing waiver is in addition to anything of value to which he is already
entitled. Executive further acknowledges that: (a) Executive’s ADEA Waiver and
release do not apply to any claims that may arise after his signing of this
Agreement; (b) he should consult with an attorney prior to executing this
release; (c) Executive has forty-five (45) days within which to consider this
release (although he may choose to voluntarily execute this release earlier) and
if he has not availed himself of the full time period he has failed to do so
knowingly and voluntarily; (d) Executive has seven (7) days following the
execution of this release to revoke the ADEA Waiver (in a written revocation
sent to the Company’s General Counsel); and (e) the ADEA Waiver




--------------------------------------------------------------------------------




will not be effective until the eighth day after this Agreement has been signed
both by Executive and by the Company.


6.     Section 1542 Waiver. In granting the release herein, which includes
claims which may be unknown to Executive at present, Executive acknowledges that
he has read and understand Section 1542 of the California Civil Code: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Executive hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to his release of any unknown or unsuspected claims herein.


7.    Cooperation and Assistance. Executive agrees to voluntarily cooperate with
the Company if he has knowledge of facts relevant to any threatened or pending
litigation against the Company by making himself reasonably available for
interviews, for preparing for and providing deposition testimony, and for
preparing for and providing trial testimony.


8.    Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Santa Clara County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury. If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.


9.    No Admission of Liability. This Agreement is not and shall not be
construed or contended by Executive to be an admission or evidence of any
wrongdoing or liability on the part of Releasees, their representatives, heirs,
executors, attorneys, agents, partners, officers, shareholders, directors,
employees, subsidiaries, affiliates, divisions, successors or assigns. This
Agreement shall be afforded the maximum protection allowable under California
Evidence Code Section 1152 and/or any other state or federal provisions of
similar effect.
 
10. Complete and Voluntary Agreement. This Agreement, together with the
proprietary information and invention assignment agreement that Executive signed
with the Company, which the parties agree shall remain in force throughout he
consultancy period, constitute the entire agreement between Executive and
Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. Executive acknowledges that neither Releasees nor




--------------------------------------------------------------------------------




their agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing Executive to execute this
Agreement, and Executive acknowledges that he has executed this Agreement in
reliance only upon such promises, representations and warranties as are
contained herein, and that he is executing this Agreement voluntarily, free of
any duress or coercion. Executive further understands and agrees that he has
carefully read and fully understands all of the provisions of this Agreement,
affirm that he was advised to consult with an attorney prior to signing this
Agreement, knowingly and voluntarily agrees to all of the terms set forth in
this Agreement, and knowingly and voluntarily intends to be legally bound by the
same.


11. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.


12. Review of Agreement. Executive understands that he may take up to forty-five
(45) days to consider this Agreement. Executive also understands that he may
revoke this Agreement within seven (7) days of signing this Agreement and that
the consideration to be paid to him pursuant to Section 3(a) above will be paid
only if he has not revoked the Agreement, at the expiration of that seven (7)
day revocation period, based on the Effective Date below.


13. Effective Date. This Agreement shall become effective on the eighth (8th)
day after Executive signs it and without revocation by him (the “Effective
Date”).


14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


15.   Damages. The parties agree that damages incurred as a result of a breach
of this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the Equal Employment
Opportunity Commission), the Company may withhold, retain, or require
reimbursement of all or any portion of the payments under this Agreement until
such claim is withdrawn by Executive.


16. No Tax Advice. Executive agrees and acknowledges that the Company has made
no representations to him regarding the tax consequences of the money paid
pursuant to this Agreement, and that he shall rely upon his own tax advice with
respect to any taxes owed on any of such monies. Executive shall be solely
responsible for the payment of any federal, state or local taxes owed by
Executive as a result of his receipt of money or benefits paid pursuant to this
Agreement.
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
this Transition Agreement as of the date first set forth above.
 
FIREEYE, INC.
 
 
By:
 /s/ Kevin R. Mandia
 
Kevin R. Mandia
Chief Executive Officer

 
 /s/ Michael J. Berry
Michael J. Berry







